677 S.E.2d 160 (2009)
Barbara STACY Administratrix of the Estate of Joshua Quentin Mitchell Stacy, Deceased
v.
Dr. James G. MERRILL, in his capacity as Superintendent of Alamance-Burlington Board of Education, Al Smith, in his capacity as Director of Transportation of Alamance-Burlington Board of Education, and Jean Maness, in her capacity as Principal of R. Homer Andrews Elementary School, and Alamance-Burlington Board of Education.
No. 488P08.
Supreme Court of North Carolina.
April 30, 2009.
Steven L. Evans, Fuquay-Varina, for Stacy.
Ann S. Estridge, Raleigh, for Merrill, et al.

ORDER
Upon consideration of the petition filed on the 29th day of October 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of April 2009."